Banke, Judge.
Appellants Bonnie and Loren Baker sued Thomas Wayne Smith and the appellee, Hardy Chevrolet-Pontiac-Buick, Inc., to recover damages allegedly incurred as the result of a collision between their automobile and an automobile being driven by Smith. Smith had purchased his vehicle from the appellee, and the appellee had applied for and obtained a license tag on his behalf. The appellants contend that the appellee performed this task in a negligent manner in that it failed “to confirm and ascertain that said vehicle was properly insured in accordance with the laws of the State of Georgia...” This appeal is from the grant of the appellee’s motion for summary judgment. Held:
The appellee’s undertaking to assist Smith in obtaining a license tag for his automobile resulted in no duty to the appellants, nor is there any other basis for the imposition of liability upon the appellee. Accord Shmunes v. Gen. Motors Corp., 146 Ga. App. 486 (2) (246 SE2d 486) (1978). Accordingly, the trial court did not err in granting the motion for summary judgment.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.